Case 1:06-cr-20516-TLL-CEB ECF No. 140 filed 07/10/20                    PageID.446      Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                              Case No. 06-20516-01

v.                                                             Honorable Thomas L. Ludington

JAMES DOUGLAS ALLEN, II,

                  Defendant.
_____________________________________/

        ORDER DENYING WITHOUT PREJDICE DEFENDANT’S MOTION FOR
                       COMPASSIONATE RELEASE

        On September 27, 2006, Defendant was indicted by a grand jury for one count of

conspiracy to distribute and possession with intent to distribute cocaine base. ECF No. 3.

Defendant pled guilty and was sentenced to a term of imprisonment of 110 months. ECF No. 91.

        Defendant filed a pro se motion for compassionate release due to the spread of COVID-19.

ECF No. 139. Due to mailing days caused by COVID-19, the motion was docketed on July 7,

2020, but in accordance with 20-AO-26, the postmark date of June 15, 2020 was used for the filing

date.

                                                  I.

        The United States is facing an unprecedented challenge with the coronavirus pandemic.

The Governor of Michigan explained that:

        The novel coronavirus (COVID-19) is a respiratory disease that can result in serious
        illness or death. It is caused by a new strain of coronavirus not previously identified
        in humans and easily spread from person to person. Older adults and those with
        chronic health conditions are at particular risk, and there is an increased risk of
        rapid spread of COVID-19 among persons in close proximity to one another. There
        is currently no approved vaccine or antiviral treatment for this disease.

Emergency Order 2020-21.
Case 1:06-cr-20516-TLL-CEB ECF No. 140 filed 07/10/20                             PageID.447         Page 2 of 3



        The Center for Disease Control and Prevention (“CDC”) represents that jails and prisons

pose an especially high risk for those who are within their walls. See Interim Guidance on Mgmt.

of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, Ctr. for

Disease Control, at 2 (Mar. 23, 2020), available at https://www.cdc.gov/coronavirus/2019-

ncov/downloads/guidance-correctional-detention.pdf.1 It further explains that “[t]here are many

opportunities for COVID-19 to be introduced into a correctional or detention facility, including

daily staff ingress and egress; transfer of incarcerated/detained persons between facilities and

systems, to court appearances, and to outside medical visits; and visits from family, legal

representatives, and other community members.” CDC, Guidance for Correctional & Detention

Facilities,                       https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html (last visited June 12, 2020).

                                                        II.

        Defendant appears to seek a reduction of his sentence pursuant to 18 U.S.C. §3582(c)(1)(A)

(commonly referred to as compassionate release). ECF No. 139 at PageID.444 (“Due to the

COVID-19 pandemic I am sincerely asking to be resentenced to home confinement to serve out

the remainder of my sentence or be given a compassionate release.”) The statute provides:

        The court may not modify a term of imprisonment once it has been imposed
        except…upon motion of the Director of the Bureau of Prisons, or upon motion of
        the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment…
        if it finds that…extraordinary and compelling reasons warrant such a reduction…




1
  Ltr. from Sen. Richard J. Durbin et al. to Att’y Gen. William P. Barr et al., at 1(Mar. 23, 2020), available at
https://www.durbin.senate.gov/imo/media/doc/Letter.%20to%20DOJ%20and%20BOP%20on%20COVID-
19%20and%20FSA%20provisions%20-%20final%20bipartisan%20text%20with%20signature%20blocks.pdf
(“Conditions of confinement do not afford individuals the opportunity to take proactive steps to protect themselves,
and prisons often create the ideal environment for the transmission of contagious disease.”).

                                                       -2-
Case 1:06-cr-20516-TLL-CEB ECF No. 140 filed 07/10/20                                      PageID.448          Page 3 of 3



18 U.S.C. §3582(c)(1)(A)(i).

        As explained in the statute, before a court may consider an inmate’s request for a reduced

sentence under 18 U.S.C. § 3582, the inmate must first exhaust their administrative remedies with

the Bureau of Prisons or wait 30 days after making such a request. The Sixth Circuit has explained

that:

        By creating a compassionate-release option in the First Step Act, Congress gave
        inmates an option to seek early release on health grounds. The seriousness of
        COVID-19 and its spread in many prisons make it all the more imperative that the
        prisons have authority to process these applications fairly and with due regard for
        the seriousness of each inmate’s risk. Free-floating exceptions to the rule, available
        to anyone willing to go to federal court first, will not help that cause.

United States v. Alam, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020).

        In his motion for compassionate release, Defendant does not explain whether he has

exhausted his administrative remedies. While the Court is aware of the time sensitive nature of

Defendant’s request, the Sixth Circuit has clearly stated that Defendants must first seek release

from the Bureau of Prisons rather than come directly to the courts. Defendant’s motion for

compassionate release will be denied without prejudice due to his failure to exhaust his

administrative remedies with the BOP.

        Accordingly, it is ORDERED that Defendant’s motion for compassionate release, ECF

No. 139, is DENIED WITHOUT PREJUDICE.


Dated: July 10, 2020                                                          s/Thomas L. Ludington
                                                                              THOMAS L. LUDINGTON
                                                                              United States District Judge

                                                     PROOF OF SERVICE

               The undersigned certifies that a copy of the foregoing order was served upon each attorney of
               record herein by electronic means and to James Douglas Allen, II #40755‐039, MILAN FEDERAL
               CORRECTIONAL INSTITUTION, Inmate Mail/Parcels, P.O. BOX 1000, MILAN, MI 48160 by first class
               U.S. mail on July 10, 2020.

                                              s/Kelly Winslow
                                              KELLY WINSLOW, Case Manager

                                                           -3-
